474 U.S. 1
106 S. Ct. 304
88 L. Ed. 2d 1
Commonwealth of KENTUCKYv.State of INDIANA et al.
No. 81
Supreme Court of the United States
November 4, 1985

1
On Bill of Complaint.


2
The Report of the Special Master is received and ordered filed.  The parties having waived the right to file Exceptions, the Report is adopted.

DECREE
It is ordered, adjudged, and decreed that:

3
1. The boundary line between the State of Indiana and the Commonwealth of Kentucky is fixed as geodetically described in Joint Exhibit 50 to the Special Master's Report filed with this Court on November 4, 1985.  Joint Exhibit 50 is incorporated by reference herein.


4
2. Copies of this Decree and the Special Master's Report (including Joint Exhibits 1-50, inclusive) shall be filed with the Clerk of this Court, the Archives Division of the Indiana Commission on Public Records of Indiana, and the Secretary of State of the Commonwealth of Kentucky.


5
3. Copies of this Decree and the Special Master's Report (including Joint Exhibit 50 and paper prints of Joint Exhibits 1-49, inclusive, once they become available) shall be filed with the Office of the County Recorder in each of the following Indiana counties:  the counties of Posey, Vanderburgh, Warrick, Spencer, Perry, Crawford, Harrison, Floyd, Clark, Jefferson, Switzerland, Ohio, and Dearborn;  and with the County Clerk's Office in the Commonwealth of Kentucky in each of the following Kentucky counties:  the counties of Union, Henderson, Daviess, Hancock, Breckinridge, Meade, Hardin, Jefferson, Oldham, Trimble, Carroll, Gallatin, and Boone.


6
4. The State of Indiana and the Commonwealth of Kentucky each have concurrent jurisdiction over the Ohio River.


7
5. The costs of this proceeding shall be divided between the parties as recommended by the Special Master.